MEMORANDUM **
Upon review of appellant’s response to this court’s November 11, 2005 order to show cause, we conclude that this appeal is appropriate for summary affirmance. See United States v. Hooton, 693 F.2d 857, 858 *552(9th Cir.1982) (per curiam) (stating standard). Accordingly, the district court’s judgment is affirmed.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.